                                                                                    FiLCG
                                                                             U.S. DISTRICT CUURT
                                                                                 AUCUSTA DiV,
                       IN THE UNITED STATES DISTRICT COURT
                                                                            2018 OCX 12 PM 3=59
                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                           CLERK-
                                       DUBLIN DIVISION
                                                                                SO. ins-n-RGA.

DEWAYNE SPAULDING,

              Plaintiff,

       V.                                                CV 318-062


CORE CIVIC; WARDEN LAUGHLIN;
DEPUTY WARDEN WEBB;
SARGENT FREEMAN;
OFFICER JOHN DOE; and,
INMATE JOHN DOE,

              Defendants.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. no. 6).

The Magistrate Judge recommended denying Plaintiffs motion to proceed informa pauperis

("IFP") and dismissing this case without prejudice because Plaintiff has accumulated three

strikes under the Prison Litigation Reform Act and provided blatantly dishonest information

about his prior filing history. ("See doc. no. 4.) The Magistrate Judge also concluded

Plaintiff had not alleged he was in imminent danger of serious physical injury such that he

should be excused from paying the full filing fee despite having at least three strikes under

28 U.S.C. § 1915(g). (See id. at 3.1
       Plaintiff does not deny he filed the undisclosed cases identified by the Magistrate

Judge. Rather, despite claiming he did not remember the details of prior cases because he

lost his legal papers during various prison transfers, Plaintiff proceeds to provide specific

details about why he thinks two cases identified by the Magistrate Judge should not count

against him as strikes under 28 U.S.C. § 1915(g). (Doc. no. 6, p. 1.) Plaintiff may disagree

with the result in the three cases identified by the Magistrate Judge, but he provides no

information to show any ofthe dismissals were reversed on appeal.

       Plaintiff also objects to the determination he does not qualify for the imminent danger

exception. (Id. at 1-2.) "[A] prisoner's allegation that he faced imminent danger sometime

in the past is an insufficient basis to allow him to proceed informa pauperis pursuant to the

imminent danger exception to the statute." Medberrv v. Butler. 185 F.3d 1189, 1193 (11th

Cir. 1999).    Moreover, the Eleventh Circuit requires "specific allegations of present

imminent danger that may result in serious physical harm." Odum v. Brvan Ctv. Judicial

Circuit. No. CV 4:07-181, 2008 WL 766661, at *1 (S.D. Ga. Mar. 20, 2008) (citation

omitted). Vague and conclusory allegations of imminent serious physical injury will not

suffice. Margiotti v. Nichols. No. CV 3:06-113, 2006 WL 1174350, at *2(N.D. Fla. May 2,

2006)(citation omitted). Here, Plaintiff states in conclusory fashion he sees the inmate he

alleges assaulted him on January 31, 2018, on a daily basis and must "dodge him every

time." (Doc. no. 6, p. 1.) Given the lack of detail of the circumstances under which Plaintiff

sees his alleged assailant, including, for instance, any mention that prison guards are not

present to keep him separated from his foe, the Court agrees with the Magistrate Judge's

finding that Plaintiff does not qualify for the imminent danger exception.
       Moreover, even if Plaintiff were permitted to proceed IFF, the case is subject to

dismissal as a sanction for providing dishonest information.        The plain language of the

complaint form explains a prisoner plaintiff must disclose his prior filing history and

specifically asks if any prior case had been dismissed on the ground that it was frivolous,

malicious, or failed to state a claim. (Doc. no. 1, pp. 1-3.) As the Magistrate Judge

explained. Plaintiff misstated his prior history. (Doc. no. 4, pp. 5-6.)

       An incomplete description of litigation history blamed on an allegedly vague memory

is not an acceptable reason to excuse dishonesty:

       The plain language of the standard complaint form is clear - asking whether
       Plaintiff "ever filed any lawsuit while incarcerated or detained." (citation
       omitted) Thus, regardless of the outcome of Plaintiffs prior lawsuits, his
       initiation of those lawsuits is the precise type of activity for which this prompt
       requires disclosure. Plaintiff failed to fully disclose the information requested
       about his prior lawsuits and appeals. This constitutes a lack of candor that will
       not be tolerated in this Court. Plaintiff attempts to explain away his lack of
       candor by stating that he does not have full records regarding his past cases,
       (citation omitted) However, Plaintiff did not make any real effort to describe
       his cases.,..

Ballou V. Meadows RegT Med. Ctr.. 6:17-CV-121, doc. no. 13, p. 9 (S.D. Ga. Oct. 10,

2017), adopted by doc. no. 16(S.D. Ga. Jan. 23, 2018).

       Similarly here. Plaintiff argues he should be excused from providing honest responses

even though he made no real effort to describe his prior cases. However, it is incumbent on

Plaintiff, who signed his complaint under penalty of perjury, to provide accurate information

about his prior filing history.      Plaintiff did not acknowledge filing any prior cases.

Moreover, Plaintiffs claim rings hollow that he could not remember he had filed any

lawsuits but now can provide specific details about the circumstances of dismissal of at least

two of the undisclosed cases. As the case law cited in the Report and Recommendation
makes clear, failing to disclose prior filing history will not be tolerated, and the Eleventh

Circuit has repeatedly approved of dismissing a case without prejudice as a sanction. (See

doc. no. 4, pp. 4-5.)

       Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DENIES Plaintiffs request to

proceed IFP, DISMISSES this case without prejudice, and CLOSES this civil action. If

Plaintiff wishes to proceed with the claims raised in this lawsuit, he must initiate a new

lawsuit, which would require submission of a new complaint. Dupree v. Palmer, 284 F.3d

1234, 1236(11th Cir. 2002).              ^
       SO ORDERED this            day of October, 2018, at Augusta, Georgia.




                                                  UNITED STATES DISTRICT JUDGE
